Citation Nr: 1728310	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as secondary to the service-connected hypertension and/or headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2008 to August 2008; he was also a member of the United States Naval Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a September 2010 rating decision by the RO in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a bilateral eye disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In March 2014 and November 2014, the Board remanded this matter to obtain a VA examination and medical opinion regarding the etiology of the bilateral eye disorder.  In its March 2014 remand directives, the Board specifically requested that the examiner provide a detailed rationale for all opinions.  Following the Board's March 2014 remand, the Veteran was afforded a June 2014 VA eye examination; however, the November 2014 Board decision determined that another remand was necessary to obtain an addendum opinion from the June 2014 VA examiner on the etiology of the diagnosed eye disorders.  

In this regard, the November 2014 Board remand noted that the June 2014 VA examiner diagnosed the following eye conditions: mild blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma.  At the end of the physical examination, the June 2014 VA examiner assessed that the loss of vision was due to refractive error (hyperopia and presbyopia), that hyperopia is usually inherited, and that presbyopia was a natural aging process of the eye.  With regard to direct service connection, the June 2014 VA examiner concluded that the eye disorders were less likely than not incurred in or caused by service.  As reason therefor, the June 2014 VA examiner explained that the July 25, 2008 optometry clinic evaluation, which was performed after the episode of the left eye pain/pressure headache and high blood pressure, assessed both clear cornea and conjunctiva and that the lens was clear.  The June 2014 VA examiner also noted that the service treatment records did not demonstrate that any other ocular conditions had their onset or were otherwise medically related to service.  

With regard to the secondary service connection, the June 2014 VA examiner opined that the bilateral eye disorder was less likely than not "proximately due to or the result of the Veteran's service connected condition."  For this reason, the November 2014 Board decision remanded the matter for an adequate secondary service connection opinion to help determine whether the service-connected hypertension and/or the service-connected headaches caused or aggravated the bilateral eye disorder. 

Subsequently, a March 2015 VA medical opinion reflects that the VA examiner opined that the bilateral eye disorder was not "proximately due to or the result of hypertension."  The March 2015 VA examiner again did not adequately address whether the service-connected hypertension aggravated (worsened in severity beyond a normal progression) the bilateral eye disorder.  In addition, the March 2015 VA examiner did not address whether the service-connected headaches caused or aggravated (worsened in severity beyond a normal progression) the eye disorders.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the bilateral eye disorder, to include as secondary to the service-connected hypertension and/or headaches.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion with supporting rationale:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma, was caused by the service-connected hypertension? 

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma, was aggravated by the service-connected hypertension?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma, was caused by the service-connected headaches? 

D)  Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma, was aggravated by the service-connected headaches?

In rendering the secondary service connection opinion, if it is the examiner's opinion that there is aggravation of the currently diagnosed eye disorder, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

Please explain the basis for the opinion.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.
      
      
      
      
      3.  Then readjudicate the issue of entitlement to service 
connection for an eye disorder, including as secondary to the service-connected hypertension and/or headaches.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).




_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




